Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2 and 18 the prior art of record does not teach nor render obvious the claimed combinations of a wheel bearing seal comprising a first insert body comprising an annular first frame and a first sealing part coupled to the first frame and a second insert body comprising an annular second frame having a diameter smaller than the first frame and a second sealing part coupled thereto, wherein the second sealing part comprises a first surface facing the first sealing part and spaced apart from the second frame in a first axial direction and a first baffle protruding from the second sealing part toward the first sealing part, a first cavity formed in a gap between the first and second sealing parts by the first sealing part and the first baffle and a portion of a first cavity passage connected to the first cavity and wherein:
Clm 1- the first sealing part comprises an annular first lip protruding toward the second seal part, a second baffle protruding from the second sealing part toward the first sealing part and spaced from the first baffle in a radially inward direction with the second seal part being formed of a magnetic material, the second frame comprising a cylindrical portion and a disc portion bent outward from the cylindrical portion, a radially outward end portion of the disc portion being spaced from an end of the first lip in the radially inward direction, the end portion of the first lip being disposed between the first 
Clm 2-the second sealing part comprising a second surface facing the first sealing part and spaced apart from the first surface of the second sealing part in a second axial direction opposite the first, a second baffle, a second cavity formed between the first sealing part and the second sealing part by the first sealing part and the second baffle and a portion of a second cavity passage connected to the second cavity is formed by the first sealing part, the second baffle and the second surface
Clm 18-the first sealing part has a plurality of grooves on the surface facing the first cavity, the grooves being annular and spaced apart from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656